        Case 1:19-mc-00145-TSC Document 140 Filed 07/13/20 Page 1 of 7




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


   In the Matter of the Federal Bureau of Prisons’
   Execution Protocol Cases,

   LEAD CASE: Roane et al. v. Barr

   THIS DOCUMENT RELATES TO:                                    Case No. 19-mc-0145 (TSC)

   Lee & Honken v. Barr, No. 19-cv-2559

   Purkey v. Barr, No. 19-cv-3214

   Nelson v. Barr, et al., 20-cv-557


PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION TO STAY PRELIMINARY
                    INJUNCTION PENDING APPEAL

       Plaintiffs Dustin Lee Honken, Daniel Lewis Lee, Keith Dwayne Nelson, and Wesley Ira

Purkey (collectively “Plaintiffs”) are scheduled to be executed by the Government in the coming

days and weeks—indeed, Plaintiff Lee’s execution is mere hours away. Following plenary

briefing, this Court determined that Plaintiffs established a likelihood of success on the merits of

their challenge to the lawfulness of the 2019 Protocol and irreparable harm absent preliminary

injunctive relief, and for that reason issued an injunction barring Plaintiffs’ executions pursuant

to the Protocol. See ECF No. 135 (“Op.”). Defendants now seek a stay of that injunction, which

they admit is governed by the same standard as the motion for preliminary injunctive relief just

decided against them. Defendants’ motion reprises the same unpersuasive arguments that were

raised in opposition to Plaintiffs’ preliminary injunction motion and should likewise be rejected.

                                   STANDARD OF REVIEW

       To justify a stay of the preliminary injunction, Defendants bear the burden of succeeding

on factors substantially similar to those this Court has already considered and found to weigh in



                                                 1
        Case 1:19-mc-00145-TSC Document 140 Filed 07/13/20 Page 2 of 7




Plaintiffs’ favor: “(1) the moving party’s likelihood of success on the merits of its appeal, (2)

whether the moving party will suffer irreparable injury, (3) whether issuance of the stay would

substantially harm other parties in the proceeding, and (4) the public interest.” Akiachak Native

Cmty. v. Jewell, 995 F. Supp. 2d 7, 12 (D.D.C. 2014) (citing Wash. Metro. Area Transit Comm’n

v. Holiday Tours, Inc., 559 F.2d 841, 843 (D.C. Cir. 1977)). A stay pending appeal is available

“only under extraordinary circumstances,” and Defendants have not met their “heavy burden” to

demonstrate that a stay is warranted. Ruckelshaus v. Monsanto Co., 463 U.S. 1315, 1316 (1983)

(Blackmun, J., in chambers) (internal quotation marks omitted).

                                         ARGUMENT

I.     DEFENDANTS ARE NOT LIKELY TO SUCCEED ON THE MERITS OF THEIR
       APPEAL.

       The Court correctly held that Plaintiffs are likely to prevail on their claim that the 2019

Protocol is contrary to the Eighth Amendment. As this Court found, the “scientific evidence

before the court overwhelmingly indicates that the 2019 Protocol is very likely to cause Plaintiffs

extreme pain and needless suffering during their executions.” Op. 9. The Protocol therefore

“presents a ‘substantial risk of serious harm’ ” in violation of the Eighth Amendment, and

“alternative method[s] of execution that will significantly reduce the risk of serious pain” are

both “feasible and readily implemented.” Id. (quoting Glossip v. Gross, 135 S. Ct. 2726, 2737

(2015)). In support of that conclusion, this Court considered expert declarations about the effects

of pentobarbital and its likelihood of causing flash pulmonary edema—an excruciating drowning

sensation caused by foam or froth in the airways—in prisoners who are still sensate or conscious.

Op. 9-12. After detailed analysis, this Court credited Plaintiffs’ expert. That determination was

not clearly erroneous. See Glossip, 135 S. Ct. at 2740–41 (reviewing district court’s findings




                                                2
         Case 1:19-mc-00145-TSC Document 140 Filed 07/13/20 Page 3 of 7




about midazolam’s ability to produce a sufficient level of unconsciousness for clear error, and

finding the district court did not so err in crediting one expert over another).

       Moreover, as this Court explained, there are several readily available, feasible

alternatives that the Government could employ to significantly reduce a substantial risk of severe

pain. Op. 13-18.

       Defendants offer no substantive rejoinders to this Court’s findings. They merely repeat

in a conclusory fashion that they are likely to succeed on the merits. That does not satisfy the

stringent standards for a stay pending appeal.

II.    THE BALANCE OF HARMS DOES NOT FAVOR A STAY.

       Nor does the balance of harms favor staying the preliminary injunction. As this Court

found, Plaintiffs would suffer “manifestly irreparable” harm if they are “unable to pursue their

remaining claims” and are “executed under a procedure likely to be unconstitutional.” Op. 19;

accord FBOP I, 2019 WL 6691814, at *7. Plaintiffs will suffer the same harm if a stay is

granted and the injunction lifted. This Court has already determined that this injury is real and

concrete, and “outweighs any potential harm” the Government would purportedly suffer by

having to wait until Plaintiffs’ claims are resolved to execute them. Op. 22.

       Nonetheless, the Government claims that it will be irreparably harmed by any further

delay. Not so. As this Court recognized, “the fact that the government waited eight years to

establish a new protocol undermines its arguments regarding the urgency and weight of that

interest.” Op. 20; accord FBOP I, 2019 WL 6691814, at *7.

       Nor do the supposed practical problems that would result from a delay, ECF. No. 139 at 3

(“Mot.”), justify a stay. At bottom, the Government’s claim is merely that it has expended

resources in preparing to conduct three executions this week. But, just as with the executions

scheduled last winter, that is a problem of the Government’s own making:              Twice, the


                                                  3
           Case 1:19-mc-00145-TSC Document 140 Filed 07/13/20 Page 4 of 7




Government has elected to scheduled executions knowing full well that substantial questions

regarding the protocol’s legality remained unresolved. Op. 5; see In re FBOP, 955 F.3d at 145

(Rao, J., concurring) (“[I]t will be for the district court to determine, in the first instance, whether

the plaintiffs’ showing on [their remaining claims] warrants preliminary injunctive relief.”

(internal quotation marks omitted)). In any event, Defendants’ belated claim that pushing back

the execution date is costly because of the need to mobilize resources is unpersuasive. See, e.g.,

Buchanan v. Evans, 439 U.S. 1360, 1365 (1978) (Brennan, J., in chambers) (it is well settled that

“financial and administrative difficulties” alone do not entitle a party to a stay); Wisconsin Gas

Co. v. FERC, 758 F.2d 669, 674 (D.C. Cir. 1985) (same).               The Government created this

emergency by announcing new execution dates while this litigation was pending. It cannot now

claim that the administrative burden of delaying the execution constitutes irreparable harm.

          Finally, the Government does not even attempt to argue that the public interest counsels

in favor of a stay. For good reason. As this Court has explained, “[t]he public interest is not

served by executing individuals before they have had the opportunity to avail themselves of

legitimate procedures to challenge the legality of their executions.” Op. 21 (quoting 2019

Order). To the contrary, the public interest lies in ensuring that agencies act in accordance with

law. Id.; see also League of Women Voters, 838 F.3d at 12. That interest is only heightened in

the capital context.

                                          CONCLUSION

          For the foregoing reasons, Defendant’s’ motion for a stay pending appeal should be

denied.


Dated: July 13, 2020                                   /s/ Pieter Van Tol
                                                       Pieter Van Tol (admitted pro hac vice)
                                                       Hogan Lovells US LLP



                                                   4
Case 1:19-mc-00145-TSC Document 140 Filed 07/13/20 Page 5 of 7




                                  390 Madison Avenue
                                  New York, NY 10017
                                  (212) 918-3000
                                  (212) 918-3100 (fax)
                                  pieter.vantol@hoganlovells.com

                                  David S. Victorson (Bar No. 1027025)
                                  Kathryn Marshall Ali (Bar No. 994633)
                                  Danielle Stempel* (admitted pro hac vice)
                                  Hogan Lovells US LLP
                                  555 13th Street NW
                                  Washington, DC 20004
                                  (202) 637-5600
                                  (202) 637-5910 (fax)
                                  david.victorson@hoganlovells.com
                                  kathryn.ali@hoganlovells.com
                                  danielle.stempel@hoganlovells.com
                                  *
                                   Admitted only in Maryland; practice
                                  supervised by principals admitted in D.C.

                                  Counsel for Plaintiff Daniel Lewis Lee

                                  /s/ Alan E. Schoenfeld
                                  Alan E. Schoenfeld (admitted pro hac vice)
                                  Wilmer Cutler Pickering Hale and Dorr LLP
                                  7 World Trade Center
                                  250 Greenwich Street
                                  New York, New York 10007
                                  (212) 230-8800
                                  Alan.Schoenfeld@WilmerHale.com

                                  Andres Salinas (DC Bar No. 156118)
                                  Wilmer Cutler Pickering Hale and Dorr LLP
                                  1875 Pennsylvania Avenue NW
                                  Washington, DC 20006
                                  (202) 663-6289
                                  Andres.Salinas@WilmerHale.com

                                  Counsel for Plaintiff Wesley Purkey

                                  /s/ Jon Jeffress
                                  Jon Jeffress
                                  KaiserDillon PLLC
                                  1099 14th Street NW
                                  8th Floor West



                              5
Case 1:19-mc-00145-TSC Document 140 Filed 07/13/20 Page 6 of 7




                                  Washington, DC 20005
                                  (202) 640-2850
                                  jjeffress@kaiserdillon.com

                                  Timothy Kane, Assistant Federal Defender
                                  Shawn Nolan, Chief, Capital Habeas Unit
                                  Federal Community Defender Office,
                                    E.D. Pa.
                                  601 Walnut Street, Suite 545 West
                                  Philadelphia, PA 19106
                                  (215) 928-0520
                                  timothy_kane@fd.org
                                  shawn_nolan@fd.org

                                  Counsel for Plaintiff-Intervenor Dustin Lee
                                  Honken

                                  /s/ Kathryn L. Clune
                                  Kathryn L. Clune
                                  Crowell & Moring LLP
                                  1001 Pennsylvania Avenue NW
                                  Washington D.C. 20004-2595
                                  (202) 624-2705
                                  kclune@crowell.com

                                  Harry P. Cohen (pro hac vice pending)
                                  Michael K. Robles (pro hac vice pending)
                                  James K. Stronski (pro hac vice pending)
                                  Crowell & Moring LLP
                                  590 Madison Avenue
                                  New York, NY 10022
                                  (212) 223-4000
                                  (212) 223-4134 (fax)
                                  hcohen@crowell.com
                                  mrobles@crowell.com
                                  jstronski@crowell.com

                                  Jon M. Sands
                                  Dale A. Baich
                                  Jennifer M. Moreno
                                  Federal Public Defender
                                  District of Arizona
                                  850 West Adams Street, Suite 201
                                  Phoenix, Arizona 85007
                                  (602) 382-2816
                                  (602) 889-3960 (fax)



                              6
Case 1:19-mc-00145-TSC Document 140 Filed 07/13/20 Page 7 of 7




                                  jon_sands@fd.org
                                  dale_baich@fd.org
                                  jennifer_moreno@fd.org

                                  Counsel for Plaintiff Keith Nelson




                              7
       Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 1 of 5




                                  CERTIFICATE OF SERVICE

       I hereby certify that on July 13, 2020, I caused a true and correct copy of foregoing to be

served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s August

20, 2019 Order, below is a list of all counsel of record. The names marked with an asterisk (*)

have no email provided on the docket or are no longer with the identified firms.

Alan Burch                                       Paul R. Perkins
U.S. Attorney’s Office for the District of       Civil Division, Department of Justice
Columbia                                         (202) 514-5090
(202) 252-2550                                   Email: Paul.R.Perkins@usdoj.gov
Email: alan.burch@usdoj.gov
                                                 Jonathan Kossak
Peter S. Smith                                   Civil Division, Department of Justice
United States Attorney's Office                  (202) 305-0612
Appellate Division                               Email: Jonathan.kossak@usdoj.gov
(202) 252-6769
Email: peter.smith@usdoj.gov                     Denise M. Clark
                                                 U.S. Attorney’s Office for the District of
Ethan P. Davis                                   Columbia
Civil Division, U.S. Department of Justice       (202) 252-6605
(202) 514-7830                                   Email: Denise.Clark@usdoj.gov
Email: Ethan.P.Davis@usdoj.gov
                                                 Jean Lin
Robert J. Erickson                               Civil Division, Department of Justice
US Department of Justice                         (202) 514-3716
(202) 514-2841                                   Jean.lin@usdoj.gov
Email: Robert.erickson@usdoj.gov
                                                 Cristen Cori Handley
Joshua Christopher Toll                          Civil Division, Department of Justice
KING & SPALDING LLP                              (202) 305-2677
(202) 737-8616                                   Cristen.Handley@usdoj.gov
Email: jtoll@kslaw.com
                                                 Paul F. Enzinna
Charles Anthony Zdebski                          ELLERMAN ENZINNA PLLC
ECKERT SEAMANS CHERIN &                          (202) 753-5553
MELLOTT, LLC                                     Email: penzinna@ellermanenzinna.com
(202) 659-6605
Email: czdebski@eckertseamans.com                Brandon David Almond
                                                 TROUTMAN SANDERS LLP
Gerald Wesley King, Jr.                          (202) 274-2864
FEDERAL DEFENDER PROGRAM, INC.                   Email: brandon.almond@troutmansanders.com
(404) 688-7530
Email: gerald_king@fd.org
      Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 2 of 5




Charles Fredrick Walker              Donald P. Salzman
SKADDEN, ARPS, SLATE, MEAGHER &      SKADDEN, ARPS, SLATE, MEAGHER &
FLOM LLP                             FLOM LLP
(202) 371-7000                       (202) 371-7983
Email: Charles.Walker@skadden.com    Email: Donald.salzman@skadden.com

Celeste Bacchi                       Steven M. Albertson
OFFICE OF THE PUBLIC DEFENDER        SKADDEN, ARPS, SLATE, MEAGHER &
Capital Habeas Unit                  FLOM LLP
(213) 894-1887                       (202) 371-7112
Email: celeste_bacchi@fd.org         Email: Steven.Albertson@skadden.com

Jonathan Charles Aminoff             Craig Anthony Harbaugh
FEDERAL PUBLIC DEFENDER,             FEDERAL PUBLIC DEFENDER, CENTRAL
CENTRAL DISTRICT OF CALIFORNIA       DISTRICT OF CALIFORNIA
(213) 894-5374                       (213) 894-7865
Email: jonathan_aminoff@fd.org       Email: craig_harbaugh@fd.org

Billy H. Nolas                       Alexander Louis Kursman
FEDERAL COMMUNITY DEFENDER           OFFICE OF THE FEDERAL COMMUNITY
OFFICE FOR THE EDPA                  DEFENDER/EDPA
(215) 928-0520                       (215) 928-0520
Email: Billy_Nolas@fd.org            Email: Alex_Kursman@fd.org

*Jeanne Vosberg Sourgens             Kathryn B. Codd
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6633                       (202) 639-6536
                                     Email: kcodd@velaw.com
William E. Lawler, III
VINSON & ELKINS LLP                  Robert E. Waters
(202) 639-6676                       VINSON & ELKINS, L.L.P.(202) 737-0500
Email: wlawler@velaw.com             Email: rwaters@velaw.com

Evan D. Miller                       Yousri H. Omar
VINSON & ELKINS LLP                  VINSON & ELKINS LLP
(202) 639-6605                       (202) 639-6500
Email: EMiller@velaw.com             Email: yomar@velaw.com

Margaret O’Donnell                   *William E. Hoffman, Jr.
(502) 320-1837                       KING & SPALDING LLP
Email: mod@dcr.net                   (404) 572-3383

Abigail Bortnick                     Mark Joseph Hulkower
KING & SPALDING LLP                  STEPTOE & JOHNSON LLP
(202) 626-5502                       (202) 429-6221
Email: abortnick@kslaw.com           Email: mhulkower@steptoe.com
      Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 3 of 5




Matthew John Herrington                   Robert A. Ayers
STEPTOE & JOHNSON LLP                     STEPTOE & JOHNSON LLP
(202) 429-8164                            (202) 429-6401
Email: mherrington@steptoe.com            Email: rayers@steptoe.com

Amy J. Lentz                              Robert L. McGlasson
STEPTOE & JOHNSON LLP                     MCGLASSON & ASSOCIATES, PC
(202) 429-1320                            (404) 314-7664
Email: Alentz@steptoe.com                 Email: rlmcglasson@comcast.net

Gary E. Proctor                           Sean D. O’Brien
LAW OFFICES OF GARY E. PROCTOR,           PUBLIC INTEREST LITIGATION CLINIC
LLC                                       (816) 363-2795
(410) 444-1500                            Email: dplc@dplclinic.com
Email: garyeproctor@gmail.com
                                          Shawn Nolan
Scott Wilson Braden                       FEDERAL COMMUNITY DEFENDER
FEDERAL PUBLIC DEFENDER,                  OFFICE, EDPA
EASTERN DISTRICT OF ARKANSAS              (215) 928-0520
(501) 324-6144                            Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
                                          Joseph William Luby
Amy Gershenfeld Donnella                  FEDERAL PUBLIC DEFENDER/EDPA
FEDERAL COMMUNITY DEFENDER                (215) 928-0520
OFFICE FOR THE EDPA                       Email: joseph_luby@fd.org
(215) 928-0520
Email: amy_donnella@fd.org                Pieter Van Tol
                                          HOGAN LOVELLS US LLP
David Victorson                           (212) 918-3000
(202) 637-5600                            Email: Pieter.Vantol@hoganlovells.com
HOGAN LOVELLS US LLP
Email: David.Victorson@hoganlovells.com   Jonathan Jeffress
                                          KAISER DILLON, PLLC
John D. Beck                              (202) 640-2850
HOGAN LOVELLS US LLP                      Email: Jjeffress@kaiserdillon.com
(212) 918-3000
Email: john.beck@hoganlovells.com         Andrew Moshos
                                          MORRIS NICHOLS ARSHT & TUNNELL
Amelia J. Schmidt                         LLP
KAISER DILLON, PLLC                       (302) 351-9197
(202) 869-1301                            Email: Amoshos@mnat.com
Email: Aschmidt@kaiserdillon.com
      Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 4 of 5




Norman Anderson                        Alan E. Schoenfeld
KAISER DILLON PLLC                     WILMER CUTLER PICKERING HALE &
(202) 640-2850                         DORR LLP
Email: nanderson@kaiserdillon.com      (212) 937-7294
                                       Email: Alan.Schoenfeld@wilmerhale.com
Jennifer Ying
MORRIS NICHOLS ARSHT & TUNNELL         Kathryn Louise Clune
LLP                                    CROWELL & MORING LLP
(302) 658-9300                         (202) 624-5116
Email: Jying@mnat.com                  Email: kclune@crowell.com

Andres C. Salinas                      Jennifer M. Moreno
WILMER CUTLER PICKERING HALE &         OFFICE OF THE PUBLIC FEDERAL
DORR LLP                               DEFENDER, DISTRICT OF ARIZONA
(202) 663-6289                         (602) 382-2718
Email: Andres.Salinas@wilmerhale.com   Email: Jennifer_moreno@fd.org

*Ryan M. Chabot                        Ginger Dawn Anders
WILMER CUTLER PICKERING HALE &         MUNGER, TOLLES & OLSON LLP
DORR LLP                               (202) 220-1107
(212) 295-6513                         Email: Ginger.anders@mto.com
Email: Ryan.Chabot@wilmerhale.com
                                       *Jonathan S. Meltzer
Dale Andrew Baich                      MUNGER, TOLLES & OLSON LLP
OFFICE OF THE FEDERAL PUBLIC           (202) 220-1100
DEFENDER
(602) 382-2816                         *Brendan Gants
Email: Dale_Baich@fd.org               MUNGER, TOLLES & OLSON LLP
                                       (202) 220-1100
Harry P. Cohen
CROWELL & MORING LLP                   *Timothy Kane
(212) 223-4000                         FEDERAL COMMUNITY DEFENDER
Email: hcohen@crowell.com              OFFICE, EDPA
                                       (215) 925-0520
Michael K. Robles
CROWELL & MORING LLP                   Jeffrey Lyn Ertel
(212) 223-4000                         FEDERAL DEFENDER PROGRAM, INC.
Email: mrobles@crowell.com             (303) 688-7530
                                       Email: Jeff_Ertel@fd.org
James Stronski
CROWELL & MORING LLP                   Stephen Northup
(212) 223-4000                         TROUTMAN SANDERS LLP
Email: jstronski@crowell.com           (804) 697-1240
                                       Email: steve.northup@troutmansanders.com
     Case 1:19-mc-00145-TSC Document 140-1 Filed 07/13/20 Page 5 of 5




*Jon M. Sands                        Danielle Desaulniers Stempel
OFFICE OF THE PUBLIC FEDERAL         HOGAN LOVELLS US LLP
DEFENDER, DISTRICT OF ARIZONA        (202) 804-7798
(602) 382-2816                       Email: danielle.stempel@hoganlovells.com

*Amy Karlin
INTERIM FEDERAL PUBLIC DEFENDER
(213) 894-2854


                                  /s/ Pieter Van Tol
                                  Pieter Van Tol (admitted pro hac vice)
